|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

SHANNON D. BROWN,

P|aintiff,
v. § 3:16-cv-2528
' (JUDGE MAR|AN|)
LACKAWANNA COUNTY, C|TY OF
SCRANTON, DETECT|VE THOMAS J.
DAV|S, DETECT|VE V|NCENT R.
BUTK|EW|CZ, PROBAT|ON OFF|CER
N|NA GOMEZ,
Defendants.
MORANPUM OPlNlON

 

|. lNTRODUCTlON AND PROCEDURAL H|STORY

Presently before the Court is a Report and Recommendation (“R&R”) (Doc. 52) by
Magistrate Judge l\/lehalchick in which she recommends that the Motion to Dismiss
P|aintist Amended Complaint filed by Defendants Shane Scanlon, Thomas J. Davis,
Vincent R. Butkiewicz and Lackawanna County (Doc. 37) and Defendant Gomez’s N|otion to
Dismiss P|aintist Amended Complaint Pursuant to F.R.C.P. 12(b)(6) (Doc. 38) be granted,
all claims be dismissed with prejudice, and the Clerk of Court be directed to close the case.
(Doc. 52 at 21 .)

A District Court may “designate a magistrate judge to conduct hearings, including

evidentiary hearings, and to submit to a judge of the court proposed findings of fact and

 

recommendations for the disposition” of certain matters pending before the Court. 28
U.S.C. § 636(b)(1)(B). lf a party timely and properly files a written objection to a Magistrate
Judge's Report and Recommendation, the District Court “shall make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” ld. at § 636(b)(1)(C); see also Fed. R. Civ.
P. 72(b)(3); M.D. Pa. Local Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).
“lf a party does not object timely to a magistrate judge's report and recommendation, the
party may lose its right to de novo review by the district court.” EEOC v. City of Long
Branch, 866 F.3d 93, 99-100 (3d Cir. 2017). However, “because a district court must take
some action for a report and recommendation to become a final order and because the
authority and the responsibility to make an informed, final determination remains with the
judge, even absent objections to the report and recommendation, a district court should
afford some level of review to dispositive legal issues raised by the report.” ld. at 100
(interna| citations and quotation marks omitted).

The time for filing objections to Magistrate Judge Meha|chick’s R&R has passed and
no party has filed any response to the R&R.

Upon review of the R&R for clear error or manifest injustice, the Court will not adopt

the R&R.

 

ll. BACKGROUND

The R&R sets out a detailed background of this case. (Doc. 52 at 2-5.) For the
purpose of this Memorandum, the Court highlights facts alleged in P|aintist Amended
Complaint (Doc. 29) and additional facts of record relevant to the analysis which follows. Of
utmost significance are P|aintist allegations of unlawful seizure and prolonged detention
without charges properly lodged against her and without arraignment on those charges.

Pursuant to a Search Warrant obtained in the course of a drug investigation (Doc.
37-3), the Scranton Police Department and members of the Lackawanna County District
Attorney’s office forcibly entered P|aintiff’s home between 5:30 and 6:00 a.m. on January 8,
2015 (Doc. 29 11 8). P|aintiff awoke to the sound of breaking glass, heard glass being
broken a second time, and stood on her bed because she was scared. (/d.) She then
heard a loud boom and the door came crashing into her bedroom. (Id.) As the police
entered the bedroom, they announced that they were from the Scranton Police Department
and, with guns pointed at P|aintiff, said “we have a search warrant get the fuck on the floor."
(ld. 1[ 9.) P|aintiff complied and was informed by Defendant Thomas Davis, a Lackawanna
County detective, that heroin was being sold from her home. (/d.) P|aintiff was lying on the
floor of her bedroom in her underwear when she told Defendant Davis that she was a
Muslim woman and she asked to be allowed to put clothes on. (/d.) Detective Davis
refused her request. (Id.) Once the police search team cleared the house and found that

P|aintiff was alone, Defendant Davis got her off the floor but would not allow her to put
3

 

clothes on. (ld.) Defendant Davis then informed P|aintiff that she was not under arrest but
he was putting handcuffs on, saying “l am placing these handcuffs on you for your
protection and mine." (ld.) A|though several men were able to see her, P|aintiff was not
allowed to cover her body for an hour and a half while her home was being searched (ld.11
10.)

During this time, Plaintiffs landlord called her ce|lphone and Detective Davis told him
heroin was being sold from P|aintiffs apartment, a statement P|aintiff calls “defamatory.”

(ld. 11 11.) After that ca|l, P|aintiff asked to be able to call her sister, and Defendant Davis
made the call on P|aintiff’s ce||phone. (ld.) Defendant Davis told Plaintiffs sister that heroin
was being sold from P|aintiff’s home. (ld.) No heroin was found in the search. (ld.)

At approximately 7:00 a.m., P|aintiff, who was having her menstrual cycle at the time,
told Detective Davis that she needed to use the bathroom. (ld. 11 12.) Detective Davis
called a female officer to the house and, once she arrived, the female officer took P|aintiff to
an adjoining room and searched P|aintiff who was still undressed and men were able to see
her. (ld. 11 13.)

After searching the living area, Defendant Davis produced a small black jewelry box
with a small bag that appeared to contain marijuana (a quantity identified by P|aintiff to be
“under a gram”) and asked P|aintiff if it was hers. (ld. 11 14.) P|aintiff said it was not and
informed Defendant Davis that she was on probation and subject to random urine testing.

(ld.) Defendant Davis returned a short time later with another black bag which P|aintiff later
4

learned contained “spice.” (ld.) Defendant Davis again asked P|aintiff if it was hers, and
she responded that she did not know what it was. (ld.)

Eventually P|aintiff dressed and only Defendant Davis and Defendant Vincent
Butkiewicz, another Lackawanna County detective, were in her home. (ld. 11 15.) She was
not shown the warrant at any time or read Miranda warnings, and she was not told she was
under arrest. (ld.) Defendant Davis informed P|aintiff that she would be taken downtown to
be fingerprinted and photographed and then she would be released. (ld. 11 16.)

After being taken to the Scranton courthouse, Defendant Nina Gomez, P|aintist
Lackawanna County probation officer, arrived and asked P|aintiff what happened (ld.11
16.) Defendant Gomez did not give P|aintiff a chance to answer and informed P|aintiff that
she was going to the Lackawanna County prison. (ld.) P|aintiff had not seen a magistrate
at that point. (ld.)

Upon entering the prison, P|aintiff was told that there was a warrant for the “arrest
regarding the current charges to which l am being processed into the county for, possession
of marijuana.” (ld. 11 17.) P|aintiff was held in the county prison from January 8, 2015, until
March 7, 2015, without seeing a magistrate judge or any other court ochia|. (ld. 11 18.)
P|aintiff did not have a probation revocation hearing to which she was entitled under
Gagnon v. Scarpel/i, 411 U.S. 778 (1973). (ld.)

P|aintiff had a “video court hearing” on March 7, 2015, and this was the first she saw

a judge or magistrate (ld.) On March 25, 2015, P|aintiff was taken to court, at which time
5

her public defender asked her if she wanted to go home that day and she responded that
she did. (ld.1119.) He told her that Defendant Gomez had been in the courtroom minutes
earlier but left when she was informed that Plaintiff could not be violated for a “summons
offense.” (Id.) The public defender advised P|aintiff “to plead guilty and appeal the case in
30 days.” (ld. 11 20.) P|aintiff pled guilty but thought she was pleading to the marijuana
charge rather than the disorderly conduct charge to which she actually pled guilty. (ld. 1111
20-21.) P|aintiff was not released from prison until April 6, 2015, at which time her home
had been condemned and she was homeless. (ld. 11 23.)

P|aintiff asserts that her First Amendment right to religious freedom was violated
when no female officer was present to assist in serving the warrant and she was not allowed
to obtain clothing when her religious beliefs/faith did not permit being exposed to males in
her state of undress. (/d. 11 28.) She was denied “due process of law” related to the search
and deprivation of rights guaranteed by due process and equal protection. (ld. 1129.)
Defendant Davis violated her First Amendment right to religious freedom, her Eighth
Amendment right to be free of cruel and unusual punishment, and her Fourteenth
Amendment right to due process of law based on being kept in an exposed state in front of
the males executing the warrant when he knew the people named in the warrant were
already in custody, by not reading her Miranda warnings, and not showing her the search
warrant. (ld. 11 30(1).) Defendant Butkiewicz violated the same rights by standing and doing

nothing to rectify the situation and possessing the same knowledge as Defendant Davis.
6

 

 

(ld. 1130(2).) Defendant Gomez violated her Fourteenth Amendment right to due process of
law by depriving her of liberty and property without a hearing. (ld. 11 30(3).) Regarding
Defendants Lackawanna County and City of Scranton, P|aintiff states they hold “authority
over those of its own agencies and employees under its jurisdiction.” (ld. 11 4.)

Several documents were attached to the parties’ filings and the Court will set out
those pertinent to the analysis of P|aintiff’s claims.

The Application for Search Warrant and Authorization dated January 7, 2015, was
signed by Defendant Davis as the Affiant and Magisterial District Judge Laura Turlip as the
issuing Authority. (Doc. 29 at 11; Doc. 37-3 at 1-2.) “lTEMS TO BE SEARCHED FOR AND
SElZED” were identified as follows: “Heroin, & any & all Control|ed Substances listed in
Schedu|e l thru V of the Control|ed Substance, Drug, Device, and Cosmetic Act of 1972, as
amended, Also, any weapons, monies, records, cellular phones, drug paraphernalia used in
the illegal use & sales of controlled substances, computers and ledgers.”1 (Doc. 37-3 at 1.)
“SPEC|F|C DESCR|PT|ON OF PREM|SES AND/OR PERSON TO BE SEARCHED”
indicated only the 912 Mt. Vernon Avenue address. (ld.) ln the section of the warrant
where the applicant is to provide the “NAME OF OWNER, OCCUPANT OR PGSSESSOR

OF SA|D PRESMISES TO BE SEARCHED,” two males were specifically named and two

 

1 The Court cites to Doc. 37-3, the Search Warrant attached to the Motion to Dismiss P|aintiff’s Amended
Complaint nled by Defendants Shane Scanlon, Thomas J. Davis, Vincent R. Butkiewicz and Lackawanna
County (Doc. 37) because the Search Warrant attached to P|aintiff’s Complaint (Doc. 29 at 11) does not
contain the second page of the Warrant.

7

other individuals were identified as follows: “ONE UNKNOWN H|SPAN|C FEMALE WlTH
PURPLE COL|NG [sic]] lN HER HA|R” and “ONE UNKNOWN HEAVYSET BLACK
FEMALE.” (/d. at 1~2.)

A Lackawanna County Court of Common Pleas Order, specifically a “Capias for the
Arrest and Detention of a Probation/Parole Violator," was issued by Judge Geroulo on
January 9, 2015. (Doc. 42-1 at 2.) Based on violations of two conditions of her probation
related to events which transpired the day before, it was ordered that P|aintiff was to be
arrested and detained for the violation. (ld.) The Order added that “[t]he Probation Ocher
requests a Gagnon ll Hearing be scheduled by the Court.” (ld.)

The Police Criminal Complaint (“Complaint”) attached to Plaintiffs Amended
Complaint identifies two filing dates: January 8, 2015, and February 18, 2015.2 (Doc. 29 at
13.) The Complaint charges P|aintiff with Un|awful Possession of a Control|ed Substance
(“a small ziploc baggie of suspected marijuana and a baggie of spice”) and Un|awful
Possession of Drug Parapherna|ia (“zip|oc baggies, to pack, store, contain, and conceal
suspected marijuana and spice”). (ld. at 13-14.) The form indicates Deputy District

Attorney Shane Scan|on signed the Complaint “via phone” on February 17, 2015. (ld.)

 

2A Criminal Complaint is attached to each supporting brief. (See Doc. 39-1 at 1-5; Doc. 42-1 at 1 .) That

attached to Defendant Gomez’s brief is one page dated January 8, 2015, and is unsigned (Doc. 42-1 at 1);

that provided by the remaining Defendants identifies the date filed as January 8, 2015, the date signed as

February 17, 2015, though no signature appears, and it includes three additional pages, none of which

contain the required signatures (Doc. 39-1 at 1-4). Because P|aintiff provided a copy of a four-page

criminal complaint which contains requisite signatures, the Court cites to this document (Doc. 29 at 13-16).
8

 

 

 

Defendants Butkiewicz and Davis are the named affiants though the body of the Affidavit of
Probable Cause identifies only Defendant Butkiewicz. (ld. at 14-15.) Both Defendants
signed the AfHdavit on February 18, 2015. (ld. at 15.) The Affidavit states that P|aintiff was
given a copy of the search warrant and given her Miranda warnings by Defendant
Butkiewicz, (ld.) After providing details about the search of P|aintiff’s home and person, the
Affidavit states the following:

Brown is currently on Lackawanna County Adult Probation for marijuana

possession. Her probation ofhcer, N|NA GOMEZ, was notified of her arrest

and filed a detainer against BROWN. GOMEZ later told me that BROWN is

also under Dauphin County’s supervision, as well, and they were also filing a

detainer against BROWN. BROWN is currently lodged in the Lackawanna

County Prison.

(ld.) Defendants request foran arrest warrant is dated February 17, 2015 (id. at 16), and

the Arrest Warrant was issued by Magisterial District Judge Sean P. McGraw on February
18, 2018 (Doc. 29 at 33). The Arrest Warrant indicates the “Case Filed” date of February

18, 2015, and an “Offense Date” of January 8, 2015. (ld.)

The Magisterial Judge Criminal Docket for this matter indicates the following: the
Criminal Complaint was filed on February 18, 2015, and the Arrest Warrant was issued the
same day; the Arrest Warrant was returned served on March 7, 2015, and bail was set that
day; on March 9, 2015, a Preliminary Arraignment was scheduled and a Preliminary

Hearing was scheduled; on March 16, 2015, the Preliminary Hearing was continued and

rescheduled; and on March 25, 2015, the Unlawful Possession of a Control|ed Substance

9

charge was withdrawn, the Possession of Drug Parapherna|ia charge was changed to
“Disorderly Conduct Engage in Fighting” moved “to Non-Trach." (Doc. 42-1 at 4.) Other
docket entries show that bail had been set as “ROR” on March 7, 2015. (Doc. 42-1 at 5.)

The Non-Traffic Citation lists the offense of Disorderly Conduct, described as
“Defendant did create a hazardous or physically offensive condition by possessing drug
paraphernalia on 1/8/15.” (Doc. 29 at 35.) P|aintiff signed for receipt of the citation on
March 25, 2015, which listed total fines and costs to be $231.00. (ld.) Plaintiff pled guilty
on March 25, 2015, and satished her penalty that day. (Doc. 29 at 38; Doc. 42-1 at 4.)

By Lackawanna County Court of Common Pleas Order of April 1, 2015, signed by
Judge Geroulo, the Capias issued on January 9, 2015, was rescinded based on the
Probation thcer’s report that the new charges were reduced to a summary offense. (Doc.
42-1 at 10.) The Order further directed that P|aintiff was subject to the regular conditions of
probation and such special conditions as required by the Probation Officer, and she was to
report to the Probation Ocher after discharge from the Lackawanna County Prison. (ld.)

lll. LEGAL STANDARD

Pursuant to Federal Rule of Civil Procedure 12(b)(6), the reviewing court may
dismiss a complaint for “failure to state a claim upon which relief may be granted.” Detailed
pleading is not required--“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and
plain statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give fair

notice of what the . . . claim is and the grounds upon which it rests,’ Con/ey v. Gibson, 355
10

U.S. 41, 47 . . . (1957)." Be/lAf/antic Corp. v. Twombly, 550 U.S. 544, 555 (2007). ln
Ashcroft v. Iqba/, 556 U.S. 662, 678 (2009), the Court noted that, although Rule 8 does not
require detailed factual allegations, “it demands more than an unadorned, the-defendant-
unlawfully-harmed-me accusation.” ld. (citing Twombly, 550 U.S. at 555). lqbal also
reiterated the Twomny guidance that “[a] pleading that offers ‘labels and conclusions’ or ‘a
formulaic recitation of the elements of a cause of action will not do.’ 550 U.S. at 555 . . . Nor
does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
enhancement.’ ld. at 557.” 556 U.S. at 678.

To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to state a claim to relief that is plausible on its face."
[Twombly, 550 U.S.] at 570 . . .. A claim has facial plausibility when the plaintiff
pleads factual content that allows the Court to draw the reasonable inference
that the defendant is liable for the misconduct alleged. /d., at 556 . . .. The
plausibility standard is not akin to a “probability requirement,” but it asks for
more than a sheer possibility that a defendant has acted unlawfully. Ibid.
Where a complaint pleads facts that are “merely consistent with" a defendant’s
liability, it “stops short of the line between possibility and plausibility of
‘entitlement to relief.”’ ld. at 557.

556 U.S. at 678.

Pursuant to Twomb/y and lqba/, the Court of Appeals for the Third Circuit set out
three steps required of a court reviewing the sufficiency of a claim in Conne//y v. Lane
Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016).

First, it must “tak[e] note of the elements [the] plaintiff must plead to state a

claim.” /qba/, 556 U.S. at 675 . . .. Second, it should identify allegations that,

“because they are no more than conclusions, are not entitled to the
assumptions of truth.” ld. at 679 . . .. See also Burfch v. Mi/berg Factors, /nc.,

11

 

 

662 F.3d 212, 224 (3d Cir. 2011) (“Mere restatements of the elements of a
claim are not entitled to the assumption of truth.” (citation and editorial remarks
omitted)). Finally, “[w]hen there are well-pleaded factual allegations, [the] court
should assume their veracity and then determine whether they plausibly give
rise to an entitlement to relief.” lqba/, 556 U.S. at 679.09 F.3d at 787.
lmportantly, a P|aintiff is not required to establish the elements of a prima facie
case-“the post-Twomb/y pleading standard ‘simply calls for enough facts to
raise a reasonable expectation that discovery will reveal evidence of the
necessary element[s].”’ Conne//y, 809 F.3d at 789 (quoting Twombly, 550 U.S.
at 556); see also Phi//ips v. City of AI/egheny, 515 F.3d 224, 234 (3d Cir. 2008).
Additiona| considerations apply when a plaintiff is proceeding pro se. A pro se

plaintiffs pleadings must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520
(1972). ln doing so, a reviewing court applies the applicable law, “irrespective of whether a
pro se litigant has mentioned it by name.” D/uhos v. Strasberg, 321 F.3d 365, 369 (3d Cir.
2003)

Another matter pertinent to the Court’s review of the pending motions to dismiss is
the consideration of documents filed in conjunction with the Amended Complaint and
Defendants’ motions. ln Pryor v. Nationa/ Co//egiate Athlet/`c Ass’n, 288 F.3d 548 (3d Cir.
2002, the Third Circuit Court of Appeals established the parameters of the Court’s discretion
to consider evidence outside a complaint

Generally speaking, a trial court has discretion to address
evidence outside the complaint when ruling on a motion to dismiss. Further,

as one treatise has explained, simply attaching exhibits to a complaint does not

necessarily make that complaint amenable only to summary judgment or

foreclose a court from considering those exhibits in its Rule 12(b)(6) ruling: As

a general rule, the court may only consider the pleading which is attacked by

an FRCP 12(b)(6) motion in determining its suchiency. The court is not

permitted to look at matters outside the record; if such matters are considered,
the FRCP 12(b)(6) motion to dismiss is, by the express terms of FRCP 12(b),

12

 

 

converted into a motion for summary judgment However, the court may
consider documents which are attached to or submitted with the complaint, as
well as legal arguments presented in memorandums or briefs and arguments
of counsel. Further, documents whose contents are alleged in the complaint
and whose authenticity no party questions, but which are not physically
attached to the pleading, may be considered Documents that the defendant
attaches to the motion to dismiss are considered part of the pleadings if they
are referred to in the plaintiffs complaint and are central to the c/aim; as such,
they may be considered by the court. As previously discussed certain
matters outside the body of the complaint itself, such as exhibits attached to
the complaint and facts of which the court will take judicial notice, will not trigger
the conversion of an FRCP 12(b)(6) motion to dismiss to an FRCP 56 motion
for summary judgment

288 F.3d at 559-60 (internal citations and quotations omitted).

Finally, the district court must extend the plaintiff an opportunity to amend before
dismissing a complaint unless amendment would be inequitable or futile. See Grayson v.
Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

lV. ANALYS|S

Although Plaintiffs Amended Complaint (Doc. 29) does not clearly delineate her
claims, the Court is to liberally construe her pleading and identify causes of action asserted
therein without restriction to the labels specified by Plaintiff. Dluhos, 321 F.3d at 369. Here
such a reading reveals that Plaintiffs Amended Complaint alleges violations of her First
Amendment, Fourth Amendment, and Fourteenth Amendment rights under the United
States Constitution and identifies a state law defamation claim. The Court will first address

Defendant Gomez’s Motion to Dismiss P|aintiff’s Amended Complaint Pursuant to F.R.C.P.

13

12(b)(6) (Doc. 38) as the matters discussed therein more directly relate to the
circumstances of Plaintiffs incarceration which are of the utmost concern.

A. DEFENDANT GOMEZ’S MOT|ON TO DISMISS PLA|NT|FF’S AMENDED
COMPLA|NT PURSUANT TO F.R.C.P. 12(B)(6)

The R&R recommends that Defendant Gomez’s motion to dismiss be granted and all
claims against Defendant Gomez be dismissed with prejudice because P|aintiff does not
identify any course of conduct by Defendant Gomez that led to or extended P|aintiff’s
detention and Defendant Gomez is entitled to qualified immunity. (Doc. 52 at 18-20.) The
Court concludes that Defendant Gomez has not satished her burden of showing that P|aintiff
does not state a plausible claim for relief regarding violations of her Fourteenth Amendment
procedural due process rights.

The Fourteenth Amendment of the Constitution forbids a state from depriving
persons of lifel liberty, or property without due process of |aw. U.S. Const. amend XlV, § 1.
When a plaintiff sues under 42 U.S.C. § 1983 for a state actor's failure to
provide procedural due process, we employ the “familiar two-stage
analysis,” Robb v. City of Philade/phia, 733 F.2d 286, 292 (3d Cir.1984),
inquiring (1) whether “the asserted individual interests are encompassed within
the fourteenth amendment's protection of ‘life, liberty, or property’ ”; and (2)
whether the procedures available provided the plaintiff with “due process of

law.”

Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir.2000) (quoting Robb v. City Of Phi/a., 733 F.2d

286, 292 (3d Cir.1984)). A panel of the Third Circuit Court of Appeals summarized relevant

14

considerations in Tarapchak v. County of Lackawanna, 739 F. App’x 172 (3d Cir. 2018) (not
precedential), explaining that
[t] he Due Process Clause protects against the extended detention of a criminal
defendant without a hearing before a judicial officer to contest the validity of the
detention. See Gerstein v. Pugh, 420 U.S. 103, 114, 95 S.Ct. 854, 43 L.Ed.2d
54 (1975). ln Baker v. McCo/lan, 443 U.S. 137, 99 S.Ct. 2689, 61 L.Ed.2d 433
(1979), the Supreme Court held that no constitutional deprivation occurred
where the arrest was made pursuant to a valid warrantl and the plaintiff was
jailed for three days over a New Year’s weekend before being released , but the
Court suggested that the lawfulness of “detention pursuant to a valid warrant
will after the lapse of a certain amount of time deprive the accused of liberty
without due process of law.” /d. at 145, 99 S.Ct. 2689. The Supreme Court has
further held that due process requires that courts hold parole revocation
hearings within a reasonable time after arrest. Morrissey v. Brewer, 408 U.S.
471, 488, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).
739 F. App’x at 176-77.
ln Gerstein, the Supreme Court looked at the procedures due related to Fourth
Amendment seizure and arrest considerations. The Court held that the prosecutor’s
assessment of probable cause was not suchient alone to justify restraint of liberty pending
trial and identified the constitutionally-required procedures a state must provide a pretrial
detainee, noting that “[b]oth the standards and procedures for arrest and detention have
been derived from the Fourth Amendment and its common-law antecedents.” 420 U.S. at
111. The Court expressed preference for the use of arrest warrants to implement the
Fourth Amendment’s protection against unfounded invasions of liberty and privacy but also

recognized the validity of an arrest without a warrant where the arrest is supported by

probable cause. ld. at 112-13. However, beyond the “brief period ofdetention to take the
15

 

administrative steps incident to arrest, . . . the Fourth Amendment requires a judicial
determination of probable cause as a prerequisite to extended restraint of liberty following
arrest.” ld. at 114. Gerstein recognized that state procedures vary widely and there was no
single preferred procedure but “[w]hatever procedure a State may adopt, it must provide a
fair and reasonable determination of probable cause as a condition for any pretrial restraint
of liberty, and this determination must be made by a judicial ocher either before or promptly
after arrest.” ld. at 124-25. Concluding that the “prompt” directive in Gerstein did not
provide sufhcient guidance, the Court further directed in County of Riversi‘de v. McLaugh/in,
500 U.S. 44, 56 (1991), that the neutral probable cause determination must generally be
provided within 48 hours. The Court added that when “an arrested individual does not
receive a probable cause determination within 48 hours . . . the arrested individual does not
bear the burden of proving an unreasonable delay. Rather, the burden shifts to the
government to demonstrate the existence of a bona fide emergency or other extraordinary
circumstancel ld. at 57.

Under Pennsylvania law, “[i]f the defendant was arrested without a warrant . . . ,
unless the issuing authority makes a determination of probable cause, the defendant shall
not be detained” Pa. R. Crim. P. 540. Rule 519 addresses the procedure to be followed in
court cases initiated by arrest without a warrant and provides in pertinent part that “when a
defendant has been arrested without a warrant in a court case, a complaint shall be hled

against the defendant and the defendant shall be afforded a preliminary arraignment by the
16

 

 

 

proper issuing authority without unnecessary delay.” Pa. R. Crim. P. 519(A)(1). Where a
detainee was arraigned within 48 hours of his arrest and the arraignment procedure
included a probable cause determination by a neutral magistrate judge “as required by
Gerstein and Pennsylvania law,” Fourth Amendment and Fourteenth Amendment
procedural due process requirements were satisfied Lawson v. City of Coatsvil/e, 42 F.
Supp. 3d 664 (E.D. Pa. 2014).

ln Gagnon v. Scarpel/i, 411 U.S. 778 (1973), the Court determined that due process
rights attendant to parole revocation also apply to probation revocation and held that due
process mandates preliminary and final revocation hearings on the same conditions
specified in Morrisey:

At the preliminary hearing, a probationer or parolee is entitled to notice of the
alleged violations of probation or parole, an opportunity to appear and to
present evidence in his own behalf, a conditional right to confront adverse
witnesses, an independent decisionmaker, and a written report of the hearing.
The final hearing is a less summary one because the decision under
consideration is the ultimate decision to revoke rather than a mere
determination of probable cause, but the minimum requirements of due
process include very similar elements: (a) written notice of the claimed
violations of (probation or) parole; (b) disclosure to the (probationer or) parolee
of evidence against him; (c) opportunity to be heard in person and to present
witnesses and documentary evidence; (d) the right to confront and cross-
examine adverse witnesses (un|ess the hearing ofhcer specifically finds good
cause for not allowing confrontation); (e) a neutral and detached' hearing body
such as a traditional parole board, members of which need not be judicial
ofhcers or lawyers; and (f) a written statement by the factfinders as to the
evidence relied on and reasons for revoking (probation or) parole.

17

Gagnon, 411 U.S. at 786 (citing Morrissey v. Brewer, supra, 408 U.S. at 487, 489) (internal
quotations omitted).

in her Amended Complaint, P|aintiff alleges that Defendant Gomez violated her
Fourteenth Amendment Due Process rights by incarcerating her without a hearing-alleging
she did not see a magistrate judge or any court ofhcial from January 8, 2015, until March 7,
2015, regarding either her new charge or her probation violation/revocation. (Doc. 29 at 511
17.) P|aintiff also avers the following: she had a video hearing on March 7, 2015; she was
taken to court on March 25, 2015, at which time she met her public defender who advised
her to plead guilty if she wanted to go home that day; the public defender told her that
Defendant Gomez was in the courtroom minutes earlier and she was informed that P|aintiff
could not be violated on a “summons offense” at which point Defendant Gomez left the
hearing; P|aintiff followed the public defender’s advice and pled guilty to what she thought
was the marijuana charge but learned after that she had pled guilty to a charge of disorderly
conduct; and P|aintiff was not released from prison until April 6, 2015. (Doc. 29 at 5-6 1111
18-23.)

The Court does not adopt the Magistrate Judge’s recommendation that Defendant
Gomez’s motion should be granted and Defendant Gomez dismissed with prejudice. (Doc.
52 at 18.) First, the Court rejects the conclusion that Defendant Gomez is entitled to
qualified immunity-Defendant Gomez does not make this argument (see Doc. 42) and it is

her burden to do so. Although a court may screen a complaint filed in an in forma pauperis
18

proceeding pursuant to 28 U.S.C. § 1915 and may dismiss the case “at any time” if the court
determines that the action is frivolous or malicious, fails to state a claim on which relief may
be granted or seeks monetary relief against a defendant who is immune from such relief, 28
U.S.C. § 1915(e)(2), here no initial screening occurred A panel for the Third Circuit Court
of Appeals recently stated that “[a] court may sua sponte dismiss a claim without affording
the plaintiff notice and an opportunity to respond but ‘as a general
proposition, sua sponte dismissal is inappropriate unless the basis is apparent from the face
of the complaint.”’ Jennings-Fowler v. City of Scranton, 680 F. App’x 112, 119 (3d Cir. 2017)
(quoting Ray v. Kertes, 285 F.3d 287, 297 (3d Cir. 2002); accord Roman v. Jeffes, 904 F.2d
192, 196 (3d Cir. 1990) (noting that “a court may sua sponte raise the issue of the
deficiency of a pleading under Rule 12(b)(6) provided that the litigant has the opportunity to
address the issue either ora/ly or in writing”) (emphasis added in Jennings-Fow/er)).

in the case of a recommendation made for sua sponte dismissal in a Report and
Recommendation, the litigant has an opportunity to address the issue by filing an objection
to the recommendation for dismissal. However, the Court concludes the existence of the
opportunity to file objections to a Report and Recommendation is not sufhcient to satisfy the
concerns addressed in Jennings-Fow/er and general pro se filing considerations The Court
takes seriously the admonition that “[c]ourts and judges exist to provide neutral fora in which
persons and entities can have their professional disputes and personal crises resolved Any

degree of impropriety, or even the appearance thereof, undermines our legitimacy and
19

effectiveness.” Bright v. Westmore/and Cty., 380 F.3d 729, 732 (3d Cir. 2004). Where
Defendants themselves fail to put forth arguments that would compel dismissal of a claim or
Defendant, the Court’s neutrality is generally best preserved by avoiding sua sponte
dismissal. Therefore, at the motion to dismiss stage, when a defendant does not make an
argument in his motion on a given issue, the Court concludes the best practice is, at a
minimum, to identify when an action is taken and/or arguments are raised sua sponte and
explain the right of the litigant to address the issue. Because P|aintiff was not so advised
regarding the issue of qualified immunity as it pertains to Defendant Gomez, the Court
concludes this would be an improper basis to dismiss claims against Defendant Gomez.
The Court also rejects the R&R’s finding that, even if P|aintiff’s allegations regarding
her confinement were true, confinement without a hearing for 58 days does not show a clear
violation of a constitutional right, a finding which supports the conclusion that P|aintiff has
not stated a claim upon which relief can be granted (Doc. 52 at 19-20.) The basis for this
determination appears to be the Third Circuit’s panel decision in McSpadden v. Wo/fe, 325
F. App’x 134 (3d Cir. 2009) (not precedential),3 which the R&R states “held that a mistaken
confinement of 1,050 days did not show a clear violation of a constitutional right.” (Doc. 52
at 19.) However, McSpadden was decided in the qualified immunity context and the Circuit

Court panel did not conduct a Fourteenth Amendment procedural due process analysis.

 

3 The R&R cites “McFadden, 325 F. App’x at 139." (Doc. 52 at 19.)

20

 

 

 

 

Rather, McSpadden dealt with an incorrect computation of sentences, and the Court based
its afhrmance ot the District Court’s grant of qualifed immunity on “the widely noted
confusion in Pennsylvania law with respect to the computation of sentences involving the
revocation of probation and parole.” 325 F. App’x at 135. Thus, McSpadden does not
support the proposition that a clear violation of a constitutional right is not shown where the
detainee alleges she had no hearing whatsoever for fifty-eight days and was detained for
unascertainable reasons for almost three months.

Most important|y, the Court cannot adopt the Magistrate Judge’s conclusion
regarding Defendant Gomez because the R&R does not conduct the Fourteenth
Amendment procedural due process analysis indicated by the authority cited above. As
discussed below, such an analysis reveals that P|aintiff has clearly stated plausible claims
for relief regarding violation of Fourteenth Amendment procedural due process rights.

A review of the record and the documents set out in the Background above shows
that no evidence has been presented which contradicts P|aintiff’s allegation that she did not
have a hearing before a judicial officer concerning the charges stemming from the January
8, 2015, search or the revocation of her probation until she had a video hearing on March 7,
2015. lt appears from the Criminal Docket that the March 7, 2015, hearing related to the
charges filed in the Criminal Complaint on February 18, 2015. (See Doc. 42-1 at 4, 6.) No
evidence has been presented that P|aintiff ever had the probation revocation hearings

required by Gagnon, 411 U.S. at 782. Although Defendant states that Judge Geroulo’s
21

January 9, 2015, Order indicates that the proper procedures were followed (Doc. 42 at 7),
the Court disagrees: Judge Geroulo’s “Capias for the Arrest and Detention of a
Probation/Paro|e Violator” merely states that P|aintiff is to be arrested and detained for the
identified probation violations and “[t]he Probation Office requests a Gagnon il Hearing be
scheduled by the Court.” (Doc. 42-1 at 2.) The Order does not establish that the requisite
Gagnon l Hearing took place or that there was any follow up regarding P|aintiff’s right to
process due under the Fourteenth Amendment related to probation revocation.

On this record, the Court cannot determine what Defendant Gomez’s responsibilities
were to secure the constitutionally mandated procedures, but she was the probation officer
assigned to P|aintiff, P|aintiff did not apparently have the mandated hearings, and the record
does not show that Defendant Gomez did anything at the March 25, 2015, hearing to
ascertain whether Plaintiffs constitutional rights had been or were going to be secured
P|aintiff satisfied the fee related to the summary charge on March 25, 2015 (Doc. 29 at 35),
and apparently had not had any Gagnon determination regarding probation revocation, yet
she remained detained No further action occurred until April 1, 2015, when Judge Geroulo
issued an Order rescinding the January 9, 2015, Capias based on the Probation Officer’s
report that the new charge was reduced to a summary otfense. (Doc. 42-1 at 10.) Despite
the fact that no charges were pending against P|aintiff and the probation revocation had
been rescinded P|aintiff remained incarcerated until April 6, 2015. (Doc. 39 11 23).

Because this review of the record shows that Defendant Gomez was a central figure in
22

 

 

Plaintiffs initial detention and demonstrates plausibility in allegations that she played a role
in P|aintiff’s detention following resolution of charges related to January 8, 2015, the Court
concludes claims against Defendant Gomez properly go fonivard

With this determination, the Court notes that liability for any Fourth Amendment or
Fourteenth Amendment due process violation related to charges filed on January 8, 2015,
does not fall directly on Defendant Gomez. However, the Court has no doubt that a seizure
occurred here given that a seizure for Fourth Amendment purposes occurs whenever a law
enforcement ofhcer, “by means of physical force or show of authority, has in some way
restrained the liberty of a citizen,” Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968), and the Court
has no doubt that an arrest occurred and P|aintiff was detained for almost two months
before she had any judicial process related to charges for which she was arrested4
Alarmingly, the circumstances related to P|aintiff’s detention, from both arrest and probation
violation perspectives, is a morass of confusion and contradiction, not the least of which is
the presentation by Defendants of different versions of the Police Criminal Complaint which
conflict with one another and, more importantly, further conflict with the Police Criminal
Complaint provided by P|aintiff which shows that the Complaint related to January 8, 2015,
charges was not filed until February 18, 2015, based on an Afhdavit of Probable Cause of

the same date with an arrest warrant also issued on the same date, see supra p.8 n.2, and

 

4 This is assuming the March 7, 2015, video hearing was related to these charges and satisfied due
process requirements.
23

related implications for the validity of the Capias based on the allegedly unlawful conduct of

January 8, 2015 (see Doc. 29 at 14-16, Doc. 42-1 at 2). While the contours of viable claims

related to P|aintiff’s seizure and detention can be ascertained as this case proceeds, at this

stage of the proceedings the Court simply recognizes the viability of claims related to

Plaintiffs seizure and detention.

B. MOT|ON TO D|SMlSS PLAiNT|FF’S AMENDED COMPLA|NT F|LED BY
DEFENDANTS SHANE SCANLON, THOMAS J. DAV|S, V|NCENT R.
BUTK|EW|CZ AND LACKAWANNA COUNTY
The analysis of the l\/lotion to Dismiss P|aintiff’s Amended Complaint filed by

Defendants Shane Scanion, Thomas J. Davis, Vincent R. Butkiewicz and Lackawanna

County (Doc. 37) primarily follows the textual framework set out in the R&R (Doc. 52 at 7-

18.)

1. Ciaims Against Lackawanna County and City of Scranton
The R&R recommends that the claims against Defendants Lackawanna County and

the City of Scranton be dismissed with prejudice because neither Defendant “can be held

liable pursuant to § 1983 for an injury solely because it employs a person who allegedly
violated Brown’s constitutional rights.” (Doc. 52 at 7 (citing Mone// v. Dep’t of Socia/

Services of New York City, 436 U.S. 658, 691 (1978)).) The R&R also states that, to hold

these entities |iable, P|aintiff must “allege that the employees’ actions were taken ‘pursuant

to official policy of some nature”’ (id.), and she has not made such an ailegation.

24

 

As a threshold matter, the Court notes that the docket does not show that P|aintiff’s
Amended Complaint (Doc. 29) was served upon either of these Defendants who were not
named in the original Complaint (Doc. 1). (See also Doc. 39 at 3.) The R&R does not
discuss whether Lackawanna County waived service by filing the pending motion. Nor does
the R&R discuss the sua sponte consideration of the City of Scranton. While the Court
understands that the procedural history of this case may have presented a challenge for the
proper service of the amended complaint (see Docs. 29, 32, 35), for reasons discussed
previously, the Court concludes that sua sponte consideration of the matters related to
Defendant City of Scranton is not the best course at this stage of the proceedings

As to Defendant Lackawanna County, assuming service has been waived, the Court
agrees that P|aintiff’s Amended Complaint does not provide a basis for liability. However,
the Court does not concur that Defendant Lackawanna County should be dismissed with
prejudice in that Defendants Butkiewicz, Davis, and Gomez were all Lackawanna County
employees at the relevant time, and the Court cannot say at this stage of the proceedings
that P|aintiff would not be able to establish liability under the principles outlined in Monel/ v.
Dep’t of Social Services of New York City, 436 U.S. 658, 691 (1978). Therefore, dismissal
with prejudice is not appropriate pursuant to Grayson, 293 F.3d at 108.

2. Quaiified immunity
Defendants Davis and Butkiewicz assert the defense of qualified immunity against

P|aintiff’s claimed violations of the Fourth Amendment on the basis of the search of her
25

 

home and person. (Doc. 39 at 8.) Although the Court agrees with the Magistrate Judge’s
recommendation that the Defendants’ motion to dismiss on the basis of qualified immunity
should be denied (Doc. 52 at 11)l the Court will review Defendants’ qualified immunity
arguments and the Magistrate Judge’s analysis because they have broader implications
regarding the disposition of substantive claims

Government ochials performing “discretionary functions,” are insulated
from suit if their conduct did not violate a “clearly established statutory or
constitutional right[] of which a reasonable person would have known.” Wilson
v. Layne, 526 U.S. 603, 609 (1999); see also Pearson v. Callahan, 555 U.S.
223l 231 (2009), This doctrine, known as qualified immunity, provides officials
performing discretionary functions not only defense to liability, but also
“immunity from suit.” Crouse v. S. Lebanon Twp., 668 F. Supp. 2d 664, 671
(M.D. Pa. 2009) (Conner, J.) (citations omitted). Quaiified immunity balances
two important interests -the need to hold public officials accountable when
they exercise power irresponsibly and the need to shield officials from
harassment, distraction, and liability when they perform their duties reasonably.
The protection of qualified immunity applies regardless of whether the
government ofhcia|'s error is “a mistake of law, a mistake of fact, or a mistake
based on mixed questions of law and fact.” Pearson, 555 U.S. at 231.

Determinations regarding qualified immunity, and its application in a
given case, require a court to undertake two distinct inquiries First, the court
must evaluate whether the defendant violated a constitutional right. Saucier v.
Katz, 533 U.S. 194, 201-02 (2001), abrogated in part by Pearson, 555 U.S.
223. if the defendant did not actually commit a constitutional violation, then the
court must find in the defendants favor. Saucier, 533 U.S. at 201. if the
defendant is found to have committed a constitutional violation, the court must
undertake a second, related inquiry to assess whether the constitutional right
in question was “clearly established” at the time the defendant acted Pearson,
555 U.S. at 816; Saucier, 533 U.S. at 201-02. The Supreme Court of the United
States has instructed that a right is clearly established for purposes of qualified
immunity if a reasonable state actor underthe circumstances would understand
that his or her conduct violates that constitutional right. Willlams v. Bitner, 455
F.3d 186, 191 (3d Cir. 2006) (citing Saucier, 533 U.S. at 202).

26

W.M».i,v.x...~,.,\.<.,,-m“,~.~M.~.»,...».,...,,w..i~.`..w,.~\,...,m...,.q, `,r._.,,,,,,,,_,.».,.~,.m.s ~4. gm j

 

Bomba v. Dep't of Corr., No. 3:16-CV-1450, 2018 WL 7019254, at *7-8 (M.D. Pa. Sept. 4,
2018), report and recommendation adopted in part, rejected in part sub nom. Bomba v.
Commonwealth of Pennsylvania Dep't of Corr., No. 3:16-CV-01450, 2019 WL 177471 (M.D.
Pa. Jan. 11, 2019).

|n Kane v. Barger, 902 F.3d 185 (3d Cir. 2018), the Circuit Court reversed the grant
of qualified immunity to a police officer who, in the course of investigating a potential sexual
assault, violated the bodily integrity of the sexual assault victim. The Court distilled from
Supreme Court precedent the following principles for determining qualified immunity and,
specifically, for determining when a constitutional right may be deemed clearly established:

A clearly established right is one that is sufficiently clear that every reasonable
ofhcial would have understood that what he is doing violates that right We do
not require a case directly on point to Hnd that a right was clearly established
Rather, to be clearly established, a right need only have a sufhciently clear
foundation in then-existing precedent.” in this inquiry, we look first to applicable
Supreme Court precedent. However, even if none exists, it may be possible
that a robust consensus of cases of persuasive authority iri the Courts of
Appeals could clearly establish a right for purposes of qualified immunity.

Defining the right at issue is critical to this inquiry, and we must frame
the right in light of the specific context of the case, not as a broad general
proposition This does not mean that an official action is protected by qualified
immunity unless the very action in question has previously been held unlawful.
Accordingiy, it need not be the case that the exact conduct has previously been
held unlawful so long as the contours of the right are suchiently clear. Said
another way, we do not require a case directly mirroring the facts at hand, so
long as there are sufficiently analogous cases that should have placed a
reasonable official on notice that his actions were unlawful. As such, ofhcials
can still be on notice that their conduct violates established law even in novel
factual circumstances

27

 

Kane, 902 F.3d at 194-195 (internal citations and quotations omitted). As this Court
recently noted in Bomba, the decision in Kane leaves no question that a “case directly on
point” is not required in order to find that a constitutional right was clearly established 2019
WL 177471, at *16-17.

Under the first prong of the qualified immunity inquiry, Defendants cite United States
v. Leon, 468 U.S. 897 (1984), for the proposition that “[i]f the search warrant authorized the
search of P|aintiff’s home and person, then the detectives were entitled to rely upon it to
satisfy the probable cause requirement and there was no constitutional violation.” (Doc. 39
at 8.) Defendants then assert that the search warrant authorized the search of P|aintiff and
her home and, as such, there was no constitutional violation, (Doc. 39 at 8.)

Despite this proposed categorical resolution of the qualified immunity inquiry-i.e., if
Defendants did not actually commit a constitutional violation, then the Court must find in the
defendants favor, Saucier, 533 U.S. at 201-Defendants proceed to discuss the
reasonableness of their actions presumably under the second prong of the inquiry, framing
it as “whether reasonable officers in defendants’ position at the relevant time could have
believed, in light of what was the decided case law, that their conduct would be lawful.”
(Doc. 39 at 8 (citing Good v. Dauphin County Soc. Servs. for Children & Youth, 891 F.2d

1087, 1092 (3d Cir. 1989); Anderson v. Crelghton, 483 U.S. 635, 640 (1987)).)

28

To ascertain whether Defendants would be entitled to qualified immunity for the
alleged violation of P|aintiff’s Fourth Amendment rights, a review of relevant authority is
required The Fourth Amendment states: “The right of the people to be secure in their
persons, houses, papers and effects, against unreasonable searches and seizures, shall
not be violated.” U.S. Const. amend lV. “The Amendment guarantees the privacy, dignity,
and security of persons against certain arbitrary and invasive acts by officers of the
Government,” without regard to whether the government actor is investigating crime or
performing another function. City of Ontarlo, Cal. v. Quon, 560 U.S. 746, 755-56 (2010)
(quoting Skinner v. Railway Labor Executives' Assn., 489 U.S. 602, 613-614 (1989)). As
the Supreme Court has explained

[t]he touchstone of our analysis under the Fourth Amendment is always

“the reasonableness in all the circumstances of the particular governmental

invasion of a citizen's personal security.” Terry v. Ohio, 392 U.S. 1, 19, 88 S.Ct.

1868, 1878, 20 L.Ed.2d 889 (1968). Reasonableness, of course, depends “on

a balance between the public interest and the individual's right to personal

security free from arbitrary interference by law ofhcers.” United States v.

Brignoni-Ponce, 422 U.S. 873, 878, 95 S.Ct. 2574, 45 L.Ed 2d 607 (1975).
Pennsylvania v. Mlms, 434 U.S. 106, 108-09 (1977). “Because the test of reasonableness
under the Fourth Amendment is not capable of precise definition or mechanical application,
its proper application requires careful attention to the facts and circumstances of each
particular case . . . [i.e.,] whether the totality of the circumstances justifies a particular sort

of seizure." Graham v. Connor, 490 U.S. 386, 396 (1989) (internal citations and quotations

omitted). ln Terry v. Ohio, 392 U.S. 1 (1968), Chief Justice Warren stated
29

 

 

[t]he scheme of the Fourth Amendment becomes meaningful only when it is

assured that at some point the conduct of those charged with enforcing the

laws can be subjected to the more detached neutral scrutiny of a judge who

must evaluate the reasonableness of a particular search or seizure in light of

the particular circumstances And in making that assessment it is imperative

that the facts be judged against an objective standard: would the facts available

to the officer at the moment of the seizure or the search warrant a man of

reasonable caution in the belief that the action taken was appropriate?
392 U.S. at 21-22 (citations omitted).

As set out previously, a seizure for Fourth Amendment purposes occurs whenever a
law enforcement officer, “by means of physical force or show of authority, has in some way
restrained the liberty of a citizen." Terry, 392 U.S. at 19 n.16. The degree ofjustification
required to render a seizure reasonable under the Fourth Amendment varies according to
the nature and scope of the detention: “some seizures . . . constitute such limited intrusions
on the personal security of those detained and are justified by such substantial law
enforcement interests that they may be made on less than probable cause, so long as
police have an articulable basis for suspecting criminal activity.” Michigan v. Summers, 452
U.S. 692, 699 (1981).

As a general matter, where probable cause exists, a seizure of the person is deemed
reasonable Whren v. United States, 517 U.S. 806, 817 (1996). However, “seizures

conducted in an extraordinary manner, unusually harmful to an individuals privacy or even

physical interests” may be unreasonable under the Fourth Amendment ld. at 818.

30

 

 

in Summers, the Supreme Court addressed the specific situation where police
ochers executing a warrant to search a house for drugs encountered occupants of the
premises The Court stated that “[i]n assessing the justification for the detention of an
occupant of premises being searched for contraband pursuant to a valid warrant, both the
law enforcement interest and the nature of the ‘articulable facts’ supporting the detention
are relevant.” Summers, 452 U.S.at 702. Summers identified specific relevant interests to
be the legitimate law enforcement interest in preventing flight in the event that incriminating
evidence is found and the interest in minimizing the risk of harm to the officers involved ld.
Summers further explained that, even where no special danger is suggested by the
evidence of record,

[i]t the evidence that a citizen's residence is harboring contraband is sufficient

to persuade a judicial ofhcer that an invasion of the citizen's privacy is justified

it is constitutionally reasonable to require that citizen to remain while ochers of

the law execute a valid warrant to search his home Thus, for Fourth

Amendment purposes, we hold that a warrant to search for contraband founded

on probable cause implicitly carries with it the limited authority to detain the

occupants of the premises while a proper search is conducted

Summers, 452 U.S. at 704-05.5 With this holding, Summers specifically noted that “special

circumstances or possibly prolonged detention, might lead to a different conclusion in an

 

5 The Court later explained that Summers

defined an important category of cases in which detention is allowed without probable cause

to arrest for a crime lt permitted officers executing a search warrant “to detain the occupants

of the premises while a proper search is conducted” 452 U.S. at 705 . . . .The rule

in Summers extends farther than some earlier exceptions because it does not require law

enforcement to have particular suspicion that an individual is involved iri criminal activity or
31

 

unusual case” but the routine detention at issue where residents of the house were detained
while the house was being searched for contraband pursuant to a valid warrant was not
such a case 452 U.S. at 705 n.21. Thus, special circumstances remain a consideration
even if the initial seizure is reasonable pursuant to Summers, and the facts of the specific
case remain relevant in the Fourth Amendment inquiry. See, e.g., Leveto v. Lapina, 258
F.3d 156 (3d Cir. 2001). The Court itself reiterated the viability of the “special
circumstances” exception to the Summers rule in Los Angeles County, Californla v. Rettele,
550 U.S. 609, 615 (2007).

Here P|aintiff was not specifically named in the Search Warrant. (See Doc. 37-3.)
As set out in the Background above, no person was named in the section of the warrant
where the applicant was to identify the “SPEC|F|C DESCR|PT|ON OF PREM|SES AND/OR
PERSON TO BE SEARCHE ”-only the 912 Mt. Vernon Avenue address was provided

and two females were identified in the section of the warrant where the applicant was to

 

poses a specific danger to the ofhcers. Muehler v. Mena, 544 U.S. 93 . . . (2005).
in Muehler, applying the rule in Summers, the Court stated: “An officer's authority to detain
incident to a search is categorical; it does not depend on the ‘quantum of proof justifying
detention or the extent of the intrusion to be imposed by the seizure”’ 544 U.S. at 98 . .
.(quoting Summers, supra, at 705, n.19 . . . . The rule announced in Summers allows
detention incident to the execution of a search warrant “because the character of the
additional intrusion caused by detention is slight and because the justifications for detention
are substantial.” Muehler, supra, at 98.

Bailey v. United States, 568 U.S. 186, 193 (2013).

32

 

 

 

provide the “NAME OF OWNER, OCCUPANT OR POSSESSOR OF SA|D PRESM|SES
TO BE SEARCHED": “ONE UNKNOWN HlSPANlC FEMALE WlTH PURPLE COLING [sic]
lN HER HA|R” and “ONE UNKNOWN HEAVYSET BLACK FEMALE.” (ld. at 1-2.) This
review of the Search Warrant shows Defendants incorrectly assert that these individuals
were identihed as “persons to be searched” (Doc. 39 at 3), these individuals were identified
only as owners, occupants or possessors of the premises to be searched Thus, contrary to
Defendants’ argument that the search warrant gave them authority to search P|aintiff, even
if Defendants were correct that P|aintiff was the “unknown heavyset black female” (id. at
10), the face of the Search Warrant did not grant the authority to search P|aintiff or any
other person. Although Summers allows for the seizure which took place incident to the
search of the residence the reasonableness of this particular seizure remains an issue

The explication of the qualified immunity inquiry and relevant Fourth Amendment
authority set out above shows the deficiencies in Defendants’ argument regarding their
entitlement to immunity. As noted previously, after citing United States v. Leon, 468 U.S.
897 (1984), for the proposition that “[i]f the search warrant authorized the search of
P|aintiff’s home and person, then the detectives were entitled to rely upon it to satisfy the
probable cause requirement and there was no constitutional violation,” Defendants conclude
that the search warrant authorized the search of P|aintiff and her home and as such, there
was no constitutional violation. (Doc. 39 at 8.) This argument is flawed because, as

previously determined the search warrant on its fact did not provide probable cause to

vv

search a person, and further, Defendants fail to recognize the distinction between probable
cause to initiate a seizure and the manner in which the seizure proceeds and is conducted--
even if probable cause exists, the manner may be deemed unreasonable under the Fourth
Amendment See, eg., Whren v. United States, 517 U.S. 806, 817 (1996). This is not to
say that the search and seizure about which P|aintiff complains was conducted in an
unreasonable manner, it is only to point out that, because “reasonableness” is the
touchstone of the Fourth Amendment inquiry, Defendants cannot so easily establish the
lack of a constitutional violation. Mlms, 434 U.S. at 108-09.

Defendants provide only conclusory statements that no constitutional right was
violated and do not articulate a coherent argument that, if they committed a constitutional
violation, the constitutional right in question was not “clearly established” at the time they
acted Pearson, 555 U.S. at 816; Saucier, 533 U.S. at 201-02. (See Doc. 39 at 7-11.)
Their assertions of reasonableness and citations to cases of general applicability do not
“frame the right in light of the specific context of the case, not as a broad general
proposition.” Kane, 902 F.3d at 194-195. Defendants must do more to satisfy their burden
of showing they are entitled to qualified immunity given the totality of the circumstances in

this case Thus, as noted above, the Court agrees with the R&R’s recommendation that

34

 

Defendants’ motion to dismiss the claims against Defendants Davis and Butkiewicz on the
basis of qualified immunity is properly denied6 (Doc. 52 at 11.)
3. Ciaims Against Defendant Butkiewicz

The R&R recommends that claims against Defendant Butkiewicz be dismissed with
prejudice because there is no allegation in the Amended Complaint that he was personally
involved in the alleged wrongs, there is no allegation that he acted iri a supervisory capacity,
and the Amended Complaint contains no other plausible claim against him. (Doc. 52 at 11-
12.) The Court does not adopt this recommendation

Defendants do not make this argument in their supporting brief-the only discussion
of allegations against Defendants Butkiewicz and Davis are found in the section of their brief
addressing Fourth Amendment qualified immunity.7 (Doc. 39 at 7-11.) The R&R does not
identify the basis for the sua sponte dismissal of claims Therefore, based on the
determination discussed above that sua sponte dismissal of claims and/or defendants is not

appropriate in the circumstances presented here, the Court will not dismiss claims against

 

6 Reasonableness considerations identified in the R&R in the context of the qualified immunity inquiry
include that P|aintiff was not the target of the investigation, she was compliant and in her underwear ‘Which
would tend to indicated an inability to hide dangerous weapons,” she stands 4’11", and she was alone in
the presence of numerous officers (Doc. 52 at 10.)

7 importantly, “even where reasonableness is a part of the inquiry for both the constitutional question and
for qualified immunity, . . . the inquiries remain distinct.” Curley v. Klem, 499 F.3d 199, 207 (3d Cir. 2007)
(citing Saucier, 533 U.S. at 204-05).

35

 

Defendant Butkiewicz at this stage of the proceedings.8 This determination is bolstered by
Defendant Butkiewicz’s involvement in P|aintiff’s initial seizure and continuing detention as
evidenced by his participation in the preparation of the Police Criminal Complaint and
information provided in the Affidavit of Probable Cause (See Doc. 29 at 13-16.) in other
words, as of February 18, 2015, Defendant Butkiewicz knew that P|aintiff had been
incarcerated since January 8, 2015, without being charged with any criminal violation based
on her January 8, 2015, seizure and without having received any related process
4. Ciaims Against Detective Davis

The R&R also recommends dismissal with prejudice of claims against Defendant
Davis (Doc. 52 at 18.) As noted above, Defendants do not present any substantive
arguments regarding claims against Defendant Davis (See Doc. 39.) The R&R sua sponte
analyzed P|aintiff’s First Amendment “Religious Freedom” claim and concluded that she
fails to state a claim for a violation other First Amendment rights (Doc. 52 at 13-14.)

Construing P|aintiff’s claim for a violation of the Eighth Amendment’s prohibition against

 

8 This is not to say the R&R was incorrect in concluding that there was a paucity of specific allegations
against Defendant Butkiewicz in the Amended Complaint, (See Doc. 52 at 11-12.) However, even if the
Court were to agree that sua sponte dismissal were appropriate Defendant Butkiewicz’s general
involvement in the events of January 8, 2015, does not support a conclusion that the dismissal should be
with prejudice because amendment would be futile Rather, Defendant Butkiewicz clearly was present at
the scene of the execution of the search warrant and further development of facts related to events that
occurred could show more direct personal participation Further, Defendant Butkiewicz completed the
Police Criminal Complaint and provided the Afhdavit of Probable Cause (Doc. 29 at 13-16.) This
document is indicative of Defendant Butkiewicz’s personal involvement in events which transpired

36

cruel and unusual punishment as a Fourteenth Amendment violation based on Plaintiffs
pre-trial status or, alternatively, as a Fourth Amendment excessive force claim, the R&R
concludes P|aintiff does not allege that Defendant Davis used excessive force against her
and therefore, P|aintiff fails to state an excessive force claim. (Doc. 52 at 15-6.) Finally,
the R&R reviews P|aintiff’s Fourteenth Amendment claim that she was not read her Miranda
rights and was not shown the search warrant, concluding that neither allegation states a
claim for a violation other Fourteenth Amendment rights9 (Doc. 52 at 16-18.)

As discussed above, the Court concludes that sua sponte dismissal of claims for

which Defendants have not satisfied their burden of showing that P|aintiff has not stated a

 

9 lnterestingly, in deciding that the claims against Defendant Davis should be dismissed with prejudice the
R&R does not discuss a Fourth Amendment search and seizure claim though the R&R found that it was not
readily apparent from the face of the Amended Complaint that the restraint and search of P|aintiff was
reasaonble under the Fourth Amendment (Doc. 52 at 10-11.) Thus, it appears that the R&R properly
liberally construed P|aintiff’s Amended Complaint to include a Fourth Amendment search and seizure claim
in one instance but later did not consider it a substantive claim. The Court understands the difhculty
involved in deciphering the claims raised in a pro se pleading, but the Court is obligated to identify causes
of action asserted without restriction to the labels specihed by plaintiff and consider the applicable law
irrespective of whether the litigant has mentioned it by name See, e.g., Dluhos, 321 F.3d at 369. A Fourth
Amendment violation which, though not specihcally identihed in the Amended Complaint, is clearly an issue
in the case as recognized by Defendants and the Magistrate Judge’s discuss it in the context of qualified
immunity. (See Doc. 39 at 6-11; Doc. 52 at 8-11.) As noted previously, reasonableness considerations
identihed in the R&R in the context of the qualifed immunity inquiry include that P|aintiff was not the target
of the investigation, she was compliant and in her underwear “which would tend to indicated an inability to
hide dangerous weapons,” she stands 4'11”, and she was alone in the presence of numerous ochers.
(See supra n.6 (quoting Doc. 52 at 10).) Defendants also discuss reasonableness albeit in a conclusory
manner, (See Doc. 39 at 8-11.) The Court’s determination that Plaintiff’s Amended Complaint alleges a
Fourth Amendment search and seizure claim is based on the questions which are raised concerning

“the reasonableness in all the circumstances of the particular governmental invasion,” Terry, 392 U.S. at
19, at issue here

37

plausible claim for relief, as is the case with Plaintiffs claims against Defendant Davis, is ill-
advised at this stage of the proceedings Therefore, the Court will not dismiss claims
against Defendant Davis As with Defendant Butkiewicz, this determination is bolstered by
Defendant Davis’s involvement in Plaintiffs initial seizure and continuing detention as
evidenced by his participation in the preparation of the Police Criminal Complaint and
information provided in the Afhdavit of Probable Cause (See Doc. 29 at 13-16.) in other
words, as of February 18, 2015, Defendant Davis knew that P|aintiff had been incarcerated
since January 8, 2015, without being charged with any criminal violation based on her
January 8, 2015, seizure, and without having received any related process
5. Leave to Amend

The R&R recommends that all claims and Defendants be dismissed with prejudice
and that granting further leave to amend would be futile (Doc. 52 at 20-21.) Based on the
foregoing analysis, only Defendant Lackawanna County will be dismissed from this action
and the Court does not conclude that leave to amend would be futile Defendants
Butkiewicz, Davis, and Gomez are all Lackawanna County employees, Petitioner was
incarcerated at the Lackawanna County Prison, and her substantive claims go fonivard On
this record the Court cannot rule out that amendment could raise a plausible claim that

some alleged wrongdoing related to official policy or custom. See Monell ,436 U.S. 658.

vv

C. OTHER MATTERS
1. Defamation

The Court construes P|aintiff’s Amended Complaint to assert a state law claim for
defamation against Defendant Davis. (See Doc. 29 11 11.) Because this claim has not been
discussed by Defendants or the Magistrate Judge it goes forward
2. Heck v. Humphrey

The R&R noted that it did not address Defendants’ arguments that P|aintiff’s claims
were barred by Heck v. Humphrey, 512 U.S. 447 (1994), because dismissal of the claims
was warranted on other grounds (Doc. 52 at 7 n.3.) Although the Court does not adopt the
recommendation that all claims be dismissed with prejudice the Court concludes that
discussion of the application of Heck to the claims raised in the Amended Complaint is not
warranted in that Defendants’ narrowly construe Plaintiffs claims and do not provide
argument that Heck bars the constitutional claims discussed herein (See Doc. 39 at 13-14;
Doc. 42 at 9.) Significantly, here P|aintiff challenges her detention related to the process
due for both her probation revocation and the charges stemming from January 8, 2015,
events (Doc. 291111 18,19, 30(3)), and Heck does not clearly foreclose relief related to these
claims, see e.g., Adams v. Jones, Civ. A. No. 96-4377, 1999 L178365, at *6 (E.D. Pa. Mar.

30,1999y

vv

V. CONCLUS|ON

For the reasons discussed above the Court will not adopt the R&R. The Motion to
Dismiss P|aintiff’s Amended Complaint filed by Defendants Shane Scanion, Thomas J.
Davis, Vincent R. Butkiewicz and Lackawanna County (Doc. 37) will be granted in part and
denied in part. lt will be granted but only to the extent that Defendant Lackawanna County
is dismissed without prejudice and with leave to amend; the motion will be denied as to all
other Defendants and in all other respects.10 Defendant Gomez’s Motion to Dismiss
Plaintiffs Amended Complaint Pursuant to F.R.C.P. 12(b)(6) (Doc. 38) will be denied

The Court is concerned that Plaintiffs claims of violation of bedrock procedural due
process rights have not received the serious consideration they deserve For the Court to
overlook allegations of incarceration for the duration identified without evidence of P|aintiff
having received the minimum process due would be antithetical to safeguarding
fundamental constitutional principles To move this case fon/i/ard expeditiously, the Court
will appoint counsel for P|aintiff upon a request from her. Because P|aintiff did not file
objections to the R&R, the Court will require her to indicate her intent to proceed with this

case by either filing a renewed motion for appointment of counsel within sixty (60) days of

 

‘° Shane Scanlon is not named as a Defendant in the Amended Complaint in an Order adopting an earlier
R&R regarding Plaintiffs original Complaint, Defendant Scanlon was dismissed without prejudice (Doc. 32
11 1(c).) The Court noted that, although Defendant was entitled to prosecutorial immunity to the extent
P|aintiff’s claims concerned her prosecution, P|aintiff should be given the opportunity to plead facts properly
alleging Defendant Scanion’s personal involvement in the execution of the warrant (ld. at 2 n.2.)

40

 

this Order or inform the Court that she wishes to proceed pro se. Following this electionl
P|aintiff will be allowed to file a second amended complaint setting out more concisely her
claims and the individuals/entities responsible for the alleged wrongdoing Proper service of
Defendant City of Scranton will be held in abeyance until such time as the contours of this

litigation are clarihed

 

Rot>ert o. nimiani/
United States District Judge

41

